Title: To James Madison from Marinus Willett, 16 December 1812 (Abstract)
From: Willett, Marinus
To: Madison, James


16 December 1812, New York. Requests JM’s “Indulgence to the talk of an Old Soldier.” “It is not however a little humiliating while I use this appelation as a claim to Indulgence when I reflect on the conduct of some of my old Cotemporaries who have been invested with Command in the late Campaign. Imbecility a want of decition and unsolderly Conduct has marked their proceedings and made our first Campaign an Inglorious one.” Does not censure the measures pursued by the government but notes that there is “a great contrast … between them and the measures of the first Campaign in our revolutionary war.” “The want of all the munitions for war at that time require no Illustration, they are known to every body, yet, with the very small means we had, much was effected, System, Spirit and energy pervaded our movements; Permit me to Illustrate this assertion by events in which I was engaged. On the 28th of June 1775 I received a Captains Commission in the first New York regiment, on the 8th of August I embarked with three other Companies of the same regiment Compleatly equipt Clothed and furnished with tents. The Musquets and Bayonets with which we were armed were taken from the 18th British regiment who were quartered in this city at the time the battle of Lexington was fought. On the sixth of September we landed at St Johns in Canada, accompanied with a regiment from Connecticut and a few other troops making in the whole about 1000, under the Command of generals Schuyler and Montgomery. And Shortly after having received some small reinforcments the Garrison at that place was regularly Invested. The scarcness of ammunition obliged us to be very sparing of our powder and shot, Untill by a well executed enterprise a small Fort at Chambly Commanded by Major Stopford with part of the Seventh British regiment was taken, which put us in possession of amunition sufficient to enable us to advance our approach and increas our fire so as to obtain the Surrender of the Garrison at St Johns on the third of November, The effect of this Surrender was the possession of Montreal and all the Country from thence down to Quebeck. What a Contrast is here to the first Campaign we have made which appears a series of blunders mistakes and want of decition. The question now is how to improve these missdoings. The want of experience has no doubt been one cause of our missfortunes. That the few old officers who have been employed Justify the Conclution that they are not equal to the trust they have had or their experience Joined to requisite tallents would have opperated more to the advantage of their Country. A new Commander in Chief is most Indubitably essential, And if we look at the atchievments of our little Navy all of which have been performed by Young men, they become powerfull lessons to Instruct us in the propriety of having the young blood of our Country sought after to lead our Soldiers as well as our Saylors to Glory. In the selection of these materials, all distingtions but those of Patriotism, spirit Courage and skill are to be disregarded.” Believes there are plenty of men of this description “who if properly selected and encouraged will vie for the palm of Glory with the Young Gentlemen of our Navy.” Because the war “has become serious and will probably last long, a perminent regular well deciplined army is Essential.” The selection of officers for this army is important. “One good officer can do a great deal, But poor dull Cowardly officers are a Curs to the army.” Mentions Samuel Swartwout, the son of a captain in his Revolutionary War regiment, whom he believes “will be equal to General Wain in spirit and enterprise and superiour to him in understanding.” Ordered Swartwout to the attention of the secretary of war “last winter,” but objections were made to him because of his previous connection with [Aaron] Burr. Believes it “is not to be thought strange” that a young man should have been led astray by Burr, nor should this circumstance “by any means … prevent his Country from receiving the benefit of his services.” “I am satisfied his heart is pure, With a mind that thirsts for fame and a spirit suited to stand forth in his Countrys defence.” Mentions that Swartwout has a brother, who was in command on Staten Island while the militia were stationed there. “He is now employed in raising a Volunteer regiment at this place and Contemplates having his Brother Samuel for his Lieutenant Colonel. Samuel is at present in the Volunteer service at Niagary. My hearty wish is to see both these Brothers in the perminent Army. Neither of them know any thing of this address in their favour.”
